DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “an outer circumferential surface of the measurement tube includes a flat surface disposed as opposed to the detection surface of the temperature detecting substrate, and the flat surface is bonded with an adhesive to the insulation area” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 3-5, & 7 are allowable based upon their dependency thereof claim 1.
With regards to claim 6
The prior art does not disclose or suggest the claimed “insulation area is joined to the measurement tube along the axis, and wherein the measurement tube is formed of glassy carbon” in combination with the remaining claimed elements as set forth in claim 6.



With regards to Method claim 8
The prior art does not disclose or suggest the claimed “an outer circumferential surface of the measurement tube includes a flat surface disposed as opposed to the detection surface of the temperature detecting substrate, and the flat surface is bonded with an adhesive to the insulation area” in combination with the remaining claimed elements as set forth in claim 8.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hartman WO 2016/144717 A1 discloses a flow meter for detecting flow of a fluid, comprising a thermal tube sensor housing, wherein: the thermal tube sensor housing comprises a housing cavity that holds a sensor tube, a temperature sensor, and a heater for determining a flow rate of the fluid; the heater imparts heat onto the sensor tube; the housing cavity additionally holds an insulator for reducing leakage of the heat from the housing cavity; the insulator comprises a plurality of beads and a binder material; the insulator is coated with an adhesive film and comprises a reinforcing material, however is silent on an outer circumferential surface of the measurement tube includes a flat surface disposed as opposed to the detection surface of the temperature detecting substrate, and the flat surface is bonded with an adhesive to the insulation area or insulation area is joined to the measurement tube along the axis, and wherein the measurement tube is formed of glassy carbon or the Method thereof an outer circumferential surface of the measurement tube includes a flat surface disposed as opposed to the detection surface of the temperature detecting substrate, and the flat surface is bonded with an adhesive to the insulation area.
Okazaki JP 2004108843 A discloses an air flow meter which is one of flow rate detection devices according to the first embodiment of the present invention. In the air flow meter of this embodiment, the heating resistance element is disposed in the air passage around the module and the sub-passage into which a part of the air flows for measuring the flow of the air supplied to the vehicle engine. Is an electronic device mounted in an engine room that amplifies the electric signal on the electronic circuit board via the terminal and outputs it as an air flow signal to the engine control unit via the terminal and the connector. A terminal connecting the heating resistor element to the electronic circuit board and a terminal connecting the electronic circuit board to the outside are integrally molded with the resin housing, and the electronic circuit board has a self-heating component. In order to dissipate heat, the metal base and the resin case are joined together with an adhesive, for example, with a silicone adhesive or the like so that the metal base and the resin case can withstand thermal deformation due to the difference in linear expansion coefficient, however is silent on an outer circumferential surface of the measurement tube includes a flat surface disposed as opposed to the detection surface of the temperature detecting substrate, and the flat surface is bonded with an adhesive to the insulation area or insulation area is joined to the measurement tube along the axis, and wherein the measurement tube is formed of glassy carbon or the Method thereof an outer circumferential surface of the measurement tube includes a flat surface disposed as opposed to the detection surface of the temperature detecting substrate, and the flat surface is bonded with an adhesive to the insulation area.
Drexel et al. US PATENT No.: US 5,259,243 discloses a flow meter has an elongate housing with a fluid inlet, a fluid outlet and an axial passage therebetween. The fluid passage contains a flow sensor assembly operationally connected in parallel to a flow splitter section. The flow sensor assembly has a flow tube forming an axial passage therethrough and the flow tube has a thermally diffusive sensor region. An upstream resistance thermometer and a downstream resistance thermometer are in thermal contact with the sensor region. The sensor region can additionally contain an electrically insulating coating on its outside surface and resistance thermometers formed by winding a single layer of a fine, uninsulated wire around its outside surface. The sensor assembly can be surrounded by inner and outer housings made of electrically and thermally conductive material connected to the flow tube near the ends of the sensor region and grounded to a printed circuit board, however is silent on an outer circumferential surface of the measurement tube includes a flat surface disposed as opposed to the detection surface of the temperature detecting substrate, and the flat surface is bonded with an adhesive to the insulation area or insulation area is joined to the measurement tube along the axis, and wherein the measurement tube is formed of glassy carbon or the Method thereof an outer circumferential surface of the measurement tube includes a flat surface disposed as opposed to the detection surface of the temperature detecting substrate, and the flat surface is bonded with an adhesive to the insulation area.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852